Exhibit 10.1

 

 

 

LOGO [g356720image001.jpg]

$300,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of

May 18, 2012

Among

CRANE CO.

The Borrowing Subsidiaries Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

WELLS FARGO BANK, N.A.,

and

UBS SECURITIES LLC,

as Syndication Agents

and

THE BANK OF NEW YORK MELLON,

and

RBS CITIZENS, N.A.,

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

as Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I Definitions

     1   

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Classification of Loans and Borrowings      16   

SECTION 1.03.

  Terms Generally      17   

SECTION 1.04.

  Accounting Terms; GAAP      17   

SECTION 1.05.

  Amendment and Restatement of the Existing Credit Agreement      17   

SECTION 1.06.

  Status of Obligations      18   

ARTICLE II The Credits

     18   

SECTION 2.01.

  Commitments      18   

SECTION 2.02.

  Loans and Borrowings      18   

SECTION 2.03.

  Requests for Revolving Borrowings      19   

SECTION 2.04.

  [Intentionally Omitted]      20   

SECTION 2.05.

  Funding of Borrowings      20   

SECTION 2.06.

  Letters of Credit      21   

SECTION 2.07.

  Interest Elections      25   

SECTION 2.08.

  Termination and Reduction of Commitments      26   

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      27   

SECTION 2.10.

  Prepayment of Loans      27   

SECTION 2.11.

  Fees      28   

SECTION 2.12.

  Interest      29   

SECTION 2.13.

  Alternate Rate of Interest      30   

SECTION 2.14.

  Increased Costs      30   

SECTION 2.15.

  Break Funding Payments      32   

SECTION 2.16.

  Taxes      32   

SECTION 2.17.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      34   

SECTION 2.18.

  Mitigation Obligations; Replacement of Lenders      35   

SECTION 2.19.

  Borrowing Subsidiaries      36   

SECTION 2.20.

  Determination of Dollar Equivalents      36   

SECTION 2.21.

  Judgment Currency      37   

SECTION 2.22.

  Expansion Option      37   

SECTION 2.23.

  Extension of Maturity Date      38   

SECTION 2.24.

  Defaulting Lenders      39   

ARTICLE III Representations and Warranties

     40   

SECTION 3.01.

  Organization; Powers      40   

SECTION 3.02.

  Authorization; Enforceability      41   

SECTION 3.03.

  Governmental Approvals; No Conflicts      41   

SECTION 3.04.

  Financial Condition; No Material Adverse Change      41   

SECTION 3.05.

  Properties      41   

SECTION 3.06.

  Litigation and Environmental Matters      41   

SECTION 3.07.

  Compliance with Laws and Agreements      42   

SECTION 3.08.

  Investment Company Status      42   

SECTION 3.09.

  Taxes      42   

 

i



--------------------------------------------------------------------------------

SECTION 3.10.

  ERISA      42   

SECTION 3.11.

  Disclosure      42   

ARTICLE IV Conditions

     43   

SECTION 4.01.

  Effective Date      43   

SECTION 4.02.

  Each Credit Event      43   

SECTION 4.03.

  Each Borrowing Subsidiary Credit Event      44   

ARTICLE V Affirmative Covenants

     44   

SECTION 5.01.

  Financial Statements and Other Information      44   

SECTION 5.02.

  Notices of Material Events      45   

SECTION 5.03.

  Existence; Conduct of Business      46   

SECTION 5.04.

  Payment of Taxes      46   

SECTION 5.05.

  Maintenance of Properties; Insurance      46   

SECTION 5.06.

  Books and Records; Inspection Rights      46   

SECTION 5.07.

  Compliance with Laws      46   

SECTION 5.08.

  Use of Proceeds      46   

ARTICLE VI Negative Covenants

     47   

SECTION 6.01.

  Subsidiary Indebtedness      47   

SECTION 6.02.

  Liens      47   

SECTION 6.03.

  Fundamental Changes      49   

SECTION 6.04.

  Transactions with Affiliates      49   

SECTION 6.05.

  Hedging Agreements      49   

SECTION 6.06.

  Leverage Ratio      49   

ARTICLE VII Events of Default

     49   

ARTICLE VIII The Administrative Agent

     51   

ARTICLE IX Guarantee

     53   

ARTICLE X Miscellaneous

     55   

SECTION 10.01.

  Notices      55   

SECTION 10.02.

  Waivers; Amendments      56   

SECTION 10.03.

  Expenses; Indemnity; Damage Waiver      57   

SECTION 10.04.

  Successors and Assigns      59   

SECTION 10.05.

  Survival      62   

SECTION 10.06.

  Counterparts; Integration; Effectiveness      62   

SECTION 10.07.

  Severability      62   

SECTION 10.08.

  Right of Setoff      62   

SECTION 10.09.

  Governing Law; Jurisdiction; Consent to Service of Process      63   

SECTION 10.10.

  WAIVER OF JURY TRIAL      64   

SECTION 10.11.

  Headings      64   

SECTION 10.12.

  Confidentiality      64   

SECTION 10.13.

  Interest Rate Limitation      64   

SECTION 10.14.

  USA PATRIOT Act      65   

 

ii



--------------------------------------------------------------------------------

SECTION 10.15.

  No Advisory or Fiduciary Responsibility      65   

 

SCHEDULES:

2.01

   Lenders and Commitments

2.02

   Mandatory Cost

2.06

   Existing Letters of Credit

3.01

   Subsidiaries

3.06

   Litigation

6.01

   Existing Indebtedness

6.02

   Existing Liens

EXHIBITS:

A

   Form of Assignment and Assumption

B1

   [Intentionally Deleted]

B2

   [Intentionally Deleted]

C

   Form of Closing Certificate

D1

   Form of Borrowing Subsidiary Agreement

D2

   Form of Borrowing Subsidiary Termination

E

   List of Closing Documents

F

   Form of Increasing Lender Supplement

G

   Form of Augmenting Lender Supplement

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 18, 2012 (as it may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among CRANE CO., the BORROWING SUBSIDIARIES party hereto, the
LENDERS party hereto, the DEPARTING LENDERS (if any) party hereto, WELLS FARGO
BANK, N.A. and UBS SECURITIES LLC, as syndication agents (in such capacities,
the “Syndication Agents”), THE BANK OF NEW YORK MELLON and RBS CITIZENS, N.A.,
as documentation agents (in such capacities, the “Documentation Agents”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

WHEREAS, the Company, the borrowing subsidiaries party thereto, the lenders
party thereto and JPMorgan Chase Bank, N.A. in its capacity as administrative
agent are currently party to that certain Amended and Restated Credit Agreement,
dated as of September 26, 2007 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”).

WHEREAS, the Borrower, the Lenders, the Departing Lenders and the Administrative
Agent now desire to amend and restate in its entirety the provisions of the
Existing Credit Agreement to extend the maturity date thereof and make certain
other modifications and amendments, all as more particularly described herein.

WHEREAS, the Borrower, the Lenders, the Departing Lenders and the Administrative
Agent have agreed that each Departing Lender shall cease to be a party to the
Existing Credit Agreement, as evidenced by its execution and delivery of its
Departing Lender Signature Page.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the other credit parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate, plus, without duplication,
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom or any Participating Member State, the Mandatory Cost.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Canadian Dollars and (v) any other currency that is (x) a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) available in the London interbank deposit market
and (z) agreed to by the Administrative Agent and each of the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, in the
case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the facility fees payable hereunder, as
the case may be, the applicable rate per annum set forth below (expressed in
basis points) under the caption “ABR Spread”, “Eurocurrency Spread” or “Facility
Fee Rate”, as the case may be, based upon the ratings by S&P and Moody’s,
respectively, applicable on such date to the Index Debt:

 

Categories

  

Index Debt Ratings:

(S&P/Moody’s)

  

ABR Spread

  

Eurocurrency Spread

  

Facility Fee Rate

I

   Greater than or equal to A/A2    0.0 bps    77.5 bps    10.0 bps

II

  

Greater than or equal to

A-/A3 but less than A/A2

   0.0 bps    87.5 bps    12.5 bps

III

  

Greater than or equal to

BBB+/Baa1 but less than

A-/A3

   0.0 bps    97.5 bps    15.0 bps

IV

  

Greater than or equal to

BBB/Baa2 but less than

BBB+/Baa1

   5.0 bps    105.0 bps    20.0 bps

V

  

Greater than or equal to

BBB-/Baa3 but less than

BBB/Baa2

   12.5 bps    112.5 bps    25.0 bps

VI

   Less than BBB-/Baa3    47.5 bps    147.5 bps    27.5 bps

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category VI; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings, unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next above that of the lower of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.22.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Borrowing Subsidiary.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary” means, at any time, each Subsidiary designated as a
Borrowing Subsidiary by the Company pursuant to Section 2.19, in each case until
such Person has ceased to be a Borrowing Subsidiary pursuant to Section 2.19.

“Borrowing Subsidiary Agreement” means each agreement entered into among (i) the
Company, (ii) the applicable Subsidiary and (iii) the Administrative Agent
whereby such Wholly-Owned Subsidiary is designated as a Borrowing Subsidiary
pursuant to Section 2.19, which agreement shall be substantially in the form of
Exhibit D1, as amended, supplemented, restated or otherwise modified from time
to time.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit D2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the city in which the Eurocurrency Payment Office for such Agreed Currency is
located (and, if the Borrowings or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro).

“Canadian Dollars” means the lawful money of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that, for the avoidance of doubt, any obligations relating to
a lease that was accounted for by such Person as an operating lease as of the
Effective Date and any similar lease entered into after the Effective Date by
such Person shall be accounted for as obligations relating to an operating lease
and not as Capital Lease Obligations.

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (howsoever designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether

 

4



--------------------------------------------------------------------------------

general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing person, in each such case regardless of
class or designation.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Capital Stock representing more
than 40% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Company or (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to purchase participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.07,
(b) increased from time to time pursuant to Section 2.22 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $300,000,000.

“Company” means Crane Co., a Delaware corporation.

“Computation Date” is defined in Section 2.20.

“Consolidated Capitalization” means, on any date, the sum of (a) Consolidated
Indebtedness as of such date, plus (b) Consolidated Net Worth as of such date,
as determined in accordance with GAAP, except as otherwise expressly provided
herein.

“Consolidated Indebtedness” means, on any date, the aggregate principal amount
of Indebtedness of the Company and its consolidated Subsidiaries outstanding as
of such date, as determined on a consolidated basis in accordance with GAAP,
except as otherwise expressly provided herein.

“Consolidated Net Worth” means, on any date, all amounts that would be included
under stockholders’ equity on a consolidated balance sheet of the Company and
its consolidated Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.

“Documentation Agent” means each of The Bank of New York Mellon and RBS
Citizens, N.A. in its capacity as documentation agent for the credit facility
evidenced by this Agreement.

“Dollar Equivalent” of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent amount thereof
in Dollars if such currency is a Foreign Currency, calculated on the basis of
the Exchange Rate for such currency, on or as of the most recent Computation
Date provided for in Section 2.20.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Borrower” means the Company and each other Borrowing Subsidiary that
is organized under the laws of a jurisdiction located in the United States of
America.

 

6



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Tax Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414 of the Tax Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Tax Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Tax Code or Section 302(c) of ERISA of an application for
a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

7



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company or, in the absence of such agreement, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
Taxes imposed on (or measured by) its net income (but specifically excluding any
gross receipts Taxes and any Taxes imposed on any additional amounts required to
be paid under Section 2.16) by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which such Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 2.18(b)), any withholding Tax that is imposed by the United States of
America on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from a Borrower with respect to such withholding Tax
pursuant to Section 2.16(a) and (d) any withholding Tax imposed under FATCA.

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Letters of Credit” is defined in Section 2.06(a).

“FATCA” means Sections 1471 through 1474 of the Tax Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next

 

8



--------------------------------------------------------------------------------

succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal financial
officer, principal accounting officer, treasurer or controller of the Company.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Lender” means with respect to any Borrower, any Lender that is not
organized under the laws of a jurisdiction in which such Borrower is located.

“Foreign Plan” means any employee benefit plan as described in Section 3(3) of
ERISA which (i) is maintained or contributed to for the benefit of employees of
the Company, any Subsidiary or any of its ERISA Affiliates, (ii) is not covered
by ERISA pursuant to Section 4(b)(4) of ERISA, and (iii) under applicable local
law, is required to be funded through a trust or other funding vehicle.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Plan or to appoint a trustee to
administer any such Foreign Plan, or to the insolvency of any such Foreign Plan
or (d) the incurrence of any liability of the Company, any Subsidiary or any
ERISA Affiliate under applicable law on account of the complete or partial
termination of such Foreign Plan or the complete or partial withdrawal of any
participating employer therein.

“Foreign Subsidiary Borrower” means any Borrowing Subsidiary that is not
organized under the laws of a jurisdiction located in the United States of
America.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

9



--------------------------------------------------------------------------------

“Guaranteed Obligations” means the obligations of each of the Borrowing
Subsidiaries under this Agreement, the Borrowing Subsidiary Agreements and the
other Loan Documents, whether for principal, interest, guaranties, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all reasonable fees and disbursements of counsel to the Administrative Agent or
any Lender) or otherwise. Without limiting the generality of the foregoing, the
definition of “Guaranteed Obligations” includes all amounts that would be owed
by each of the Borrowing Subsidiaries to the Lenders and the Administrative
Agent under this Agreement, the Borrowing Subsidiary Agreements and the other
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
a Borrowing Subsidiary.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increasing Lender” has the meaning assigned to such term in Section 2.22.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.22.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.22.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) except in the determination of the Leverage Ratio with respect to contingent
obligations in respect of letters of credit, performance bonds, bid bonds,
customs bonds, surety bonds and performance guaranties, all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person and all obligations of such Person incurred in connection with any
securitization or other asset-backed financing, (h) except in the determination
of the Leverage Ratio, all obligations of such Person under Synthetic Leases,
(i) except in the determination of the Leverage Ratio with respect to contingent
obligations, all obligations, contingent or otherwise, of such Person in respect
of letters of credit, performance bonds, bid bonds, customs bonds, surety bonds
and performance guaranties, (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances and (k) all obligations of such
Person arising with respect to Capital Stock that are mandatorily redeemable by
such Person or otherwise redeemable at the option of the holder thereof, in
whole or in part, prior to the date that is 90 days after the stated Maturity
Date. The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

10



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes, that are imposed on or with respect to any
payment made by any Borrower hereunder, other than Excluded Taxes and Other
Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i), or any other Lender so designated with the consent of such
other Lender, JPMorgan Chase Bank, N.A. and the Company. The Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Equivalent of all outstanding Letters of Credit at such time (including, without
limitation, in the case of outstanding Letters of Credit denominated in any
currency other than Dollars, the Dollar Equivalent of the aggregate then undrawn
and unexpired amount thereof) plus (b) the aggregate Dollar Equivalent of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time (including, without limitation, in the case of Letters of Credit
denominated in any currency other than Dollars, the Dollar Equivalent of the
unreimbursed aggregate amount of drawings thereunder, to the extent that such
amount has not been converted into Dollars in accordance with Section 2.06(e)).
The LC Exposure of any Lender at any time shall be its Applicable Percentage of
the total LC Exposure at such time.

 

11



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.22 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Indebtedness
as of such date to (b) Consolidated Capitalization as of such date.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the day of) the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
promissory note issued pursuant to Section 2.09(f) and each Hedging Agreement
between a Borrower and a Lender or an Affiliate of a Lender, as each may be
amended, supplemented, restated or otherwise modified from time to time.

“Loan Parties” means the Company and each of its Subsidiaries that is a party to
a Loan Document.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) the local time at the place of the
relevant Eurocurrency Payment Office of the applicable Foreign Currency or
London, England time if no Eurocurrency Payment office is specified for the
applicable Foreign Currency in the case of a Loan, Borrowing or LC Disbursement
denominated in a Foreign Currency.

 

12



--------------------------------------------------------------------------------

“Mandatory Cost” is described in Schedule 2.02.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the rights of or benefits available to the Lenders under
any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and other than
Indebtedness owed solely to the Company and its Subsidiaries), or obligations in
respect of one or more Hedging Agreements, of any one or more of the Company and
the Subsidiaries in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

“Material Subsidiary” means, at any time, (a) any Borrowing Subsidiary or
(b) any Subsidiary which as of such time meets the definition of a “significant
subsidiary” contained as of the date hereof in Regulation S-X of the SEC.

“Maturity Date” means May 18, 2017.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or similar levies
arising from any payment made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 10.04.

“Participant Register” has the meaning assigned to such term in Section 10.04.

 

13



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

(g) leases or subleases granted to third parties not interfering in any material
respect with the ordinary conduct of the business of Company or any of its
Subsidiaries;

(h) any (i) interest or title of a lessor or sublessor under any lease permitted
by this Agreement, (ii) restriction or encumbrance that the interest or title of
such lessor or sublessor may be subject to, or (iii) subordination of the
interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (ii), so long as the holder of
such restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;

(i) Liens arising from filing UCC financing statements relating solely to leases
permitted by this Agreement;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

(k) licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Subsidiaries in the ordinary course of business
and not interfering in any material respect with the ordinary conduct of the
business of Company or such Subsidiary;

 

14



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Tax Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Register” has the meaning set forth in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing greater than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure.

“Revolving Loan” has the meaning assigned to such term in Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of its functions.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

 

15



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Company.

“Syndication Agent” means each of Wells Fargo Bank, N.A. and UBS Securities LLC
in its capacity as syndication agent for the credit facility evidenced by this
Agreement.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Tax Code” means the Internal Revenue Code of 1986, as amended from time to
time.

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, fees, assessments, charges or withholdings
imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Wholly-Owned Subsidiary” means a Subsidiary all the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Company and/or one or
more Wholly-Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings . For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to Type
(e.g., a “Eurocurrency Borrowing”).

 

16



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

SECTION 1.05. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Sections 4.01 and 4.02, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation. All “Loans”
made and obligations incurred under, and as defined in, the

 

17



--------------------------------------------------------------------------------

Existing Credit Agreement which are outstanding on the Effective Date shall
continue as Loans and obligations under (and shall be governed by the terms of)
this Agreement and the other Loan Documents. Without limiting the foregoing,
upon the effectiveness hereof: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) Existing
Letters of Credit which remain outstanding on the Effective Date shall continue
as Letters of Credit under (and shall be governed by the terms of) this
Agreement, (c) the Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of each Lender’s credit and
loan exposure under the Existing Credit Agreement as are necessary in order that
each such Lender’s Revolving Credit Exposure hereunder reflects such Lender’s
Applicable Percentage of the outstanding aggregate Revolving Credit Exposures on
the Effective Date, (d) the existing “Loans” under the Existing Credit Agreement
of each Departing Lender shall be repaid in full (accompanied by any accrued and
unpaid interest and fees thereon), each Departing Lender’s “Commitment” under
the Existing Credit Agreement shall be terminated and each Departing Lender
shall not be a Lender hereunder and (e) the Company hereby agrees to compensate
each Lender (including each Departing Lender) for any and all losses, costs and
expenses incurred by such Lender in connection with any break funding events (as
described in Section 2.15) arising out of the sale and assignment of any LIBOR
Loans (including the “Eurocurrency Loans” under the Existing Credit Agreement)
and such reallocation described above, in each case on the terms and in the
manner set forth in Section 2.15 hereof.

SECTION 1.06. Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the obligations hereunder to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the obligations
hereunder are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans (each, a “Revolving Loan”) to any
Borrower in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in (a) subject to Sections
2.10(c) and 2.20, the Dollar Equivalent of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) subject to Sections 2.10(c)
and 2.20, the sum of the Dollar Equivalent of the total Revolving Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

18



--------------------------------------------------------------------------------

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in Dollars. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan
(and in the case of an Affiliate, the provisions of Sections 2.13, 2.14, 2.15
and 2.16 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 (or, if such Borrowing is denominated in a Foreign Currency,
1,000,000 units of such currency) and not less than $5,000,000 (or, if such
Borrowing is denominated in a Foreign Currency, 5,000,000 units of such
currency). At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, a Borrower shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by such Borrower promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of the proposed
Borrowing or (b) by telephone or by irrevocable written notice (via a written
Borrowing Request in a form approved by the Administrative Agent and signed by
such Borrower) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile transmission to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the applicable Borrower within the required time and date prescribed above in
respect of the proposed Borrowing. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

19



--------------------------------------------------------------------------------

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Intentionally Omitted].

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to a
Domestic Borrower, by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 1:00 p.m., Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency. The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to (x) an account of such Borrower maintained with the
Administrative Agent and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in Dollars and (y) an account of such
Borrower in the relevant jurisdiction and designated by such Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and the rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of a
Borrower, the interest rate applicable to the subject Loan. If any such amount
required to be paid by any Lender is not in fact made available to the
Administrative Agent within three Business Days following the date upon which
such Lender receives notice from the Administrative Agent, the Administrative
Agent shall be entitled to recover from such Lender, on demand, such amount with
interest thereon calculated from such due date at the rate set forth in the
preceding sentence plus 2%. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then such amount (exclusive of interest
paid by such Lender to the Administrative Agent under this Section 2.05(b))
shall constitute such Lender’s Loan included in such Borrowing.

 

20



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, each Borrower
may request the issuance of Letters of Credit denominated in Agreed Currencies
for its own account or for the account of a Subsidiary in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. The letters of credit identified on Schedule 2.06 (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
facsimile transmission (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be reasonably
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit such Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
subject to Sections 2.10(c) and 2.20, the sum of the Dollar Equivalent of the
total Revolving Credit Exposures shall not exceed the total Commitments. The
Issuing Bank shall advise the Administrative Agent of the issuance, amendment or
expiration of any Letter of Credit and of any payment thereunder as of the end
of each calendar month.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to

 

21



--------------------------------------------------------------------------------

the applicable Borrower for any reason. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars an amount equal to
such LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to such Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 2:00 p.m., Local Time, on the date that such LC
Disbursement is made, if such Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by such Borrower prior to such time on such date, then not
later than 2:00 p.m., Local Time, on (i) the Business Day that such Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that such Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that such Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with (i) to the extent such LC
Disbursement was made in Dollars, an ABR Borrowing in Dollars in an amount equal
to such LC Disbursement or (ii) to the extent such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Borrowing in such Foreign Currency in an amount
equal to such LC Disbursement and, in each case, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Eurocurrency Borrowing, as applicable. If the
applicable Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from such Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from such Borrower, in the same manner as provided in Section 2.05 with
respect to Revolving Loans made by such Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Foreign Currency would subject the Administrative Agent, the
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Company shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and

 

22



--------------------------------------------------------------------------------

all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the applicable Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile transmission) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Loans); provided that, if such Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.12(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment.

 

23



--------------------------------------------------------------------------------

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, such Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure attributable to any Letters
of Credit issued for its account as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made upon the request of the
applicable Borrower and at the applicable Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the LC Exposure attributable to any Letters of
Credit issued for its account at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement. If any Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid), together with interest or profits, if any, earned upon the
investment of such amount, shall be returned to such Borrower within three
Business Days after all Events of Default have been cured or waived.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of a
Subsidiary, the Borrower which requested the issuance of such Letter of Credit
shall be obligated to reimburse the Issuing Lender hereunder for any and all
drawings under such Letter of Credit.

 

24



--------------------------------------------------------------------------------

(l) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that any Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the relevant
Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Lender’s participation in any Foreign Currency Letter of
Credit under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the Dollar Equivalent,
calculated using the Administrative Agent’s currency exchange rates on such date
(or in the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in Dollars at the rates otherwise applicable hereunder.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, a Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request in a form approved by the
Administrative Agent and signed by such Borrower, or the Company on its behalf)
in the case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile transmission to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the applicable Borrower. Notwithstanding any contrary provision
herein, this Section shall not be construed to permit any Borrower to (i) change
the currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency
Loans that does not comply with Section 2.02(d) or (iii) convert any Borrowing
to a Borrowing of a Type not available under such Borrowing.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

25



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Agreed Currency
and Interest Period to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Foreign Currency with an Interest Period of one month unless (x) such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.10 or
(y) such Borrower shall have given the Administrative Agent an Interest Election
Request requesting that, at the end of such Interest Period, such Eurocurrency
Borrowing continue as a Eurocurrency Borrowing for the same or another Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the applicable Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in a Foreign Currency shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Dollar Equivalent of the sum of the Revolving Credit Exposures
would exceed the total Commitments.

(c) The Company (on behalf of itself and the Borrowing Subsidiaries) shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the

 

26



--------------------------------------------------------------------------------

Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that (i) a notice of termination of the Commitments delivered by the
Company (on behalf of itself and the Borrowing Subsidiaries) may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied and (ii) such reduction shall not affect the
Company’s ability to increase the Commitments in accordance with Section 2.22.
Any termination or reduction of the Commitments then in effect shall be
permanent. Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments. For the avoidance of
doubt, no reduction of the Commitments pursuant to this Section 2.08 shall
affect the ability of the Company to subsequently increase the Commitments in
accordance with Section 2.22.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan made to such Borrower on the Maturity Date in the Agreed Currency
of such Loan. Notwithstanding anything in this Agreement to the contrary, no
Foreign Subsidiary Borrower shall be liable hereunder for any of the Loans made
to, or any other obligation incurred solely by or on behalf of, any Domestic
Borrower.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the applicable Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, Agreed Currency and Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section. The Borrowers
shall make a prepayment of the Revolving Loans in accordance with paragraph
(b) of this Section or take other action promptly following any notice to it by
the Administrative Agent that the aggregate Revolving Credit Exposure of the
Lenders exceeds the total Commitments of the Lenders then in effect so that
after giving effect to such prepayment or other action there is no such excess.

 

27



--------------------------------------------------------------------------------

(b) The applicable Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile transmission) of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three (3) Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.12 and (ii) break funding payments pursuant to Section 2.15.

(c) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Equivalent of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Commitments and (ii) solely as a
result of fluctuations in currency exchange rates, the sum of the aggregate
principal Dollar Equivalent of all of the outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event, exceeds 105% of the
Commitments, the Borrowers shall immediately repay Borrowings or cash
collateralize LC Disbursements in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause the Revolving Credit Exposures to be less than or equal to
the Commitments.

SECTION 2.11. Fees. (a) The Company (on behalf of itself and the Borrowing
Subsidiaries) agrees to pay to the Administrative Agent for the account of each
Lender a facility fee, which shall accrue at the Applicable Rate on the daily
amount of the Commitment of such Lender (whether used or unused) during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Commitment terminates, then such facility
fee shall continue to accrue on the daily amount of such Lender’s Revolving
Credit Exposure from and including the date on which its Commitment terminates
to but excluding the date on which such Lender ceases to have any Revolving
Credit Exposure. Accrued facility fees pursuant to this Section 2.11(a) shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Commitments terminate shall be payable on
demand. All facility fees pursuant to this Section 2.11(a) shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Company (on behalf of itself and the Borrowing Subsidiaries) agrees to
pay (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurocurrency Loans on the Dollar Equivalent of the average daily
amount of

 

28



--------------------------------------------------------------------------------

such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.10% per annum on the Dollar Equivalent of the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s reasonable and standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

(c) The Company (on behalf of itself and the Borrowing Subsidiaries) agrees to
pay to the Administrative Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Company and the
Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances (except, in the case of demonstrable error in the calculation of
such fees, the excess of the fees paid in respect of such erroneous calculation
over the correctly calculated amount of such fees).

SECTION 2.12. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) [Intentionally Omitted].

(d) Notwithstanding the foregoing, during the continuance of an Event of Default
under Article VII(a), (b), (h), (i) or (j), and in all other cases at the option
of the Required Lenders which may be exercised following the occurrence of and
for the duration of a continuance of any other Event of Default, the principal
of the Loans (and, to the extent permitted by law, overdue interest, fees and
other amounts) shall bear interest, after as well as before judgment, at a rate
per annum equal to 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

29



--------------------------------------------------------------------------------

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent demonstrable error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent demonstrable error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company (on
behalf of itself and the Borrowing Subsidiaries) and the Lenders by telephone or
facsimile transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company (on behalf of itself and the Borrowing
Subsidiaries) and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and, unless repaid, (A) in the case
of a Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made
as an ABR Borrowing and (B) in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency, such Eurocurrency Borrowing shall be repaid on the last
day of the then current Interest Period applicable thereto and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing (and if any Borrowing Request requests a
Eurocurrency Borrowing denominated in a Foreign Currency, such Borrowing Request
shall be ineffective); provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

30



--------------------------------------------------------------------------------

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii) subject the Administrative Agent, any Lender, the Issuing Bank or any
other recipient of any payments to be made by or on account of any obligation of
any Borrower hereunder to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes or (C) Other Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Loan or of maintaining its obligation to
make any such Loan (including, without limitation, pursuant to any conversion of
any Borrowing denominated in an Agreed Currency into a Borrowing denominated in
any other Agreed Currency) or to increase the cost to such Person of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by such Person hereunder
whether of principal, interest or otherwise (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency), then the applicable
Borrower will pay to such Person such additional amount or amounts as will
compensate such Person for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company (on behalf of itself and the Borrowing
Subsidiaries) and shall be conclusive absent demonstrable error. The applicable
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
none of the Borrowers shall be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Company (on behalf of itself and the Borrowing
Subsidiaries) of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank ‘s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

31



--------------------------------------------------------------------------------

(e) [Intentionally Omitted].

(f) In addition to any other indemnification or other “gross-up” provisions
contained herein, if any law, or any governmental or quasi-governmental rule,
regulation, policy, guideline, or directive of any jurisdiction outside of the
United States, imposes or deems applicable, as a result of a non-U.S. domiciled
Borrower receiving an extension of credit hereunder, any reserve, asset,
liquidity, cash margin, assessment or other charge or out-of-pocket cost or
other requirement on any Lender that has extended credit to such Borrower and
the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Loan or to reduce the return received by such Lender
in connection with any such Loan, then, to the extent that such Lender is not
otherwise indemnified hereunder for same, such Borrower shall pay such Lender
such additional amount or amounts as will compensate such Lender for such
increased costs or reduction in the amount received. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lenders setting
forth in reasonable detail the basis for such amount and the allocation to the
applicable Borrower shall be delivered to the Company (on behalf of itself and
the Borrowing Subsidiaries) which shall be conclusive absent manifest error.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the applicable Borrower pursuant to Section 2.18, then, in any such
event, the applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company (on behalf of itself and the Borrowing
Subsidiaries) and shall be conclusive absent manifest error. The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or the Issuing Bank (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

32



--------------------------------------------------------------------------------

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The applicable Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company (on behalf of itself and
the Borrowing Subsidiaries) by a Lender or the Issuing Bank or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent demonstrable error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall, assuming reasonable prior written
notification by the applicable Borrower to such Lender of the existence of such
law or treaty, deliver to the Company (on behalf of itself and the Borrowing
Subsidiaries) (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company (on behalf
of itself and the Borrowing Subsidiaries) as will permit such payments to be
made without withholding or at a reduced rate.

(f) If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Tax Code, as applicable), such
Lender shall deliver to the Administrative Agent and the Company, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Company, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Tax Code) and
such additional documentation reasonably requested by the Administrative Agent
or the Company as may be necessary for the Administrative Agent and the Company
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.16(f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(g) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that the applicable Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the applicable Borrower to do so) attributable to such Lender that
are paid or payable by the Administrative Agent in connection with this
Agreement or any Loan Documents and any reasonable expenses arising therefrom or
with respect thereto, whether or not such amounts were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under

 

33



--------------------------------------------------------------------------------

this Section 2.16(g) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount so paid or
payable by the Administrative Agent. Such certificate shall be conclusive of the
amount so paid or payable absent demonstrable error.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 2:00 p.m., New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 2:00
p.m., Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments denominated in the same currency received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Credit Event in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Equivalent (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans or participations in LC Disbursements, as applicable, and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans or participations in LC
Disbursements, as applicable, of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the

 

34



--------------------------------------------------------------------------------

payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to such Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Company
(on behalf of itself and the Borrowing Subsidiaries) prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the applicable Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b), 2.06(d) or (e), 2.17(d) or 10.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections; in the case of each of (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company (on behalf of
itself and the Borrowing Subsidiaries) hereby agrees to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If (i) any Lender requests compensation under Section 2.14, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender fails to consent
to any amendment or waiver hereto which requires the consent of all of the
Lenders and

 

35



--------------------------------------------------------------------------------

which has been consented to by the Required Lenders, then the Company (on behalf
of itself and the Borrowing Subsidiaries) may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company (on behalf of itself and the
Borrowing Subsidiaries) shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing Bank),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company (on behalf of
itself and the Borrowing Subsidiaries) to require such assignment and delegation
cease to apply.

SECTION 2.19. Borrowing Subsidiaries. On or after the date hereof, the Company
may designate, with written notice to the Lenders not less than five Business
Days (or, in the case of a non-U.S. domiciled Subsidiary, not less than ten
Business Days) prior to the date of such designation and with the consent of the
Administrative Agent (and, solely with respect to the designation of a Foreign
Subsidiary Borrower, each Lender), certain Subsidiaries as a Borrowing
Subsidiary by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company, and upon such delivery
such Subsidiary shall for all purposes of this Agreement be a Borrowing
Subsidiary and a party to this Agreement. The Company may cause any Borrowing
Subsidiary to cease to be a party to this Agreement by executing and delivering
to the Administrative Agent a Borrowing Subsidiary Termination, whereupon such
Subsidiary shall cease to be a Borrowing Subsidiary and a party to this
Agreement. Notwithstanding the foregoing, no such Borrowing Subsidiary
Termination will become effective as to any Borrowing Subsidiary at a time when
any principal of or interest on any Loan made directly to such Borrowing
Subsidiary, or any Letter of Credit or obligation to reimburse LC Disbursements
of such Borrowing Subsidiary, shall be outstanding hereunder, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Borrowing Subsidiary to make further Borrowings under this Agreement. As
soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall send a copy thereof to each Lender. Notwithstanding
anything herein to the contrary, no Subsidiary that has been designated as a
Borrowing Subsidiary pursuant to this Section 2.19 shall be permitted to
continue as a Borrowing Subsidiary if the Company ceases to own greater than 50%
of the Capital Stock (other than directors’ qualifying shares) of such
Subsidiary, and the Company shall immediately execute and deliver a termination
agreement satisfactory to the Administrative Agent, whereupon such entity shall
cease to be a Borrower and a party to this Agreement.

SECTION 2.20. Determination of Dollar Equivalents. The Administrative Agent will
determine the Dollar Equivalent of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, date of conversion/continuation of
any Borrowing as a Eurocurrency Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

 

36



--------------------------------------------------------------------------------

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar
Equivalents as described in the preceding clauses (a), (b) and (c) is herein
described as a “Computation Date” with respect to each Credit Event for which a
Dollar Equivalent is determined on or as of such day.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.17, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.22. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $200,000,000. The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit F
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit G
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.22. Increases
and new Commitments and Incremental Term Loans created pursuant to this
Section 2.22 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or

 

37



--------------------------------------------------------------------------------

Incremental Term Loans, the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrowers to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrowers in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.15 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.22, including, without limitation,
the holders of the Incremental Term Loans in any determination of the Required
Lenders and Lenders. Nothing contained in this Section 2.22 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time.

SECTION 2.23. Extension of Maturity Date.

(a) Request for Extension. The Company may, by notice to the Administrative
Agent (which shall promptly notify the Lenders) not more than 60 days and not
less than 30 days prior to the first and second anniversaries of the Effective
Date (such anniversary dates, the “Extension Date”), request (each, an
“Extension Request”) that the Lenders extend the Maturity Date then in effect
(the “Existing Maturity Date”) for an additional one year. Each Lender, acting
in its sole discretion, shall, by notice to the Company and the Administrative
Agent given not later than the 20th day (or such later day as shall be
acceptable by the Company) following the date of the Company’s notice, advise
the Company whether or not such Lender agrees to such extension; provided that
any Lender that does not so advise the Company shall be deemed to have denied
such Extension Request. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.

 

38



--------------------------------------------------------------------------------

(b) Effectiveness of Extension. If (and only if) the total of the Commitments of
the Lenders that have agreed in connection with any Extension Request to extend
the Existing Maturity Date shall be at least 50% of the total Commitments in
effect immediately prior to the Extension Date, then, effective as of the
Extension Date, the Maturity Date, with respect to the Commitment of each Lender
that has agreed to so extend its Commitment shall be extended to the date
falling one year after the Existing Maturity Date (or, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day).

Notwithstanding the foregoing, the extension of the Existing Maturity Date shall
not be effective with respect to any Lender unless as of the relevant Extension
Date (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrowers set forth in this Agreement and
the other Loan Documents shall be true and complete on and as of such date with
the same force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) (and the Administrative Agent shall
have received a certification to such effect from a Financial Officer, together
with such evidence and other related documents as the Administrative Agent may
reasonably request with respect to the Borrowers’ authorization of the extension
and their respective obligations hereunder). Notwithstanding anything herein to
the contrary, with respect to the Commitment of any Lender that has not approved
any Extension Request, the Maturity Date shall remain unchanged.

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.11(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

 

39



--------------------------------------------------------------------------------

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.24(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.24(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Company or such Lender, satisfactory to
the Issuing Bank to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

ARTICLE III

Representations and Warranties

The Company represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Company and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure

 

40



--------------------------------------------------------------------------------

to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required.
Schedule 3.01 hereto (as supplemented from time to time) identifies each
Subsidiary and the jurisdiction of its incorporation or organization, as the
case may be.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Borrower are within such Borrower’s corporate, partnership or limited
liability company powers and have been duly authorized by all necessary
corporate, partnership or limited liability company and, if required,
stockholder, partner or member action. Each Loan Document to which a Borrower is
a party has been duly executed and delivered by such Borrower and constitutes a
legal, valid and binding obligation of such Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any Subsidiary or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, material agreement or
other material instrument binding upon the Company or any Borrowing Subsidiary
or its assets, or give rise to a right thereunder to require any payment to be
made by the Company or any Borrowing Subsidiary, and (d) will not result in the
creation or imposition of any Lien on any asset of the Company or any Borrowing
Subsidiary.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal years ended December 31, 2009, December 31, 2010 and December 31, 2011,
reported on by Deloitte & Touche LLP, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
March 31, 2012, certified on behalf of the Company by a Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2011, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and the
Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Company and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to the conduct of the business of the Company and the Subsidiaries
taken as a whole, except for minor defects in title, easements, rights of way
and other matters that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

(b) Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the knowledge of the Company, the use thereof
by the Company and the Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) Except as set forth on
Schedule 3.06, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority

 

41



--------------------------------------------------------------------------------

pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination, that if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve any Loan Document or the
Transactions.

(b) Except as set forth on Schedule 3.06 and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08. Investment Company Status. Neither the Company nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. None of the written reports, financial statements,
certificates or other information furnished by or on behalf of the Company to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (taken as a whole and as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, it being recognized by Lenders that such projected financial information
is not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results
and such differences may be material.

 

42



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received (i) a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Skadden, Arps, Slate, Meagher, & Flom LLP, counsel for the Company and
(ii) a favorable written opinion (addressed to the Administrative Agent and the
Lenders dated the Effective Date) of Augustus I. duPont, general counsel for the
Company, and in each case covering such other matters relating to the Company,
the Loan Documents or the Transactions as the Administrative Agent shall
reasonably request. The Borrowers hereby request such counsels to deliver such
opinions.

(c) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, (ii) a good
standing certificate for each Loan Party from its jurisdiction of organization
and (iii) such other documents and certificates as the Administrative Agent or
its counsel may reasonably request relating to the authorization of the
Transactions and any other legal matters relating to the Borrowers, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

(d) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all of the Administrative
Agent’s out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan,
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:

(a) The representations and warranties set forth in this Agreement (other than
the representations contained in Section 3.04(b) and 3.06(a)) and the other Loan
Documents shall be true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
shall be true and correct in all respects) on and as of the date of the making
of such Loan or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to the making of such
Loan or the issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, no Default or Event of Default shall have occurred and be
continuing.

 

43



--------------------------------------------------------------------------------

The making of each Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Company and the applicable Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.

SECTION 4.03. Each Borrowing Subsidiary Credit Event. The obligation of each
Lender to make Loans, and of the Issuing Bank to issue, amend, renew or extend
any Letter of Credit, hereunder to any Borrowing Subsidiary is subject to the
satisfaction of the following additional conditions:

(a) The Administrative Agent (or its counsel) shall have received from such
Borrowing Subsidiary either (i) a counterpart of a Borrowing Subsidiary
Agreement signed on behalf of such Borrowing Subsidiary or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or
electronic transmission of a signed signature page thereof) that such Borrowing
Subsidiary has signed a counterpart of such Borrowing Subsidiary Agreement.

(b) The Administrative Agent shall have received favorable written opinion(s)
(addressed to the Administrative Agent and the Lenders) of counsel(s) for such
Borrowing Subsidiary (which counsel shall be reasonably acceptable to the
Administrative Agent) substantially similar to the opinions delivered pursuant
to Section 4.01(b) and covering such other matters relating to such Borrowing
Subsidiary, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Borrowing Subsidiary, the
authorization of the Transactions and any other legal matters relating to such
Borrowing Subsidiary, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or
collateralized on terms reasonably satisfactory to the Issuing Bank and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to the Lenders:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’

 

44



--------------------------------------------------------------------------------

equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified on
behalf of the Company by one of its Financial Officers as presenting fairly in
all material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate on behalf of the Company executed by a Financial
Officer of the Company (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.06;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements, registration statements and other materials
filed by the Company or any Subsidiary with the SEC or with any national
securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs, and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

All financial statements and reports referred to in Sections 5.01(a), (b) and
(e) shall be deemed to have been delivered upon the date on which such documents
are filed for public availability on the SEC’s Electronic Data Gathering and
Retrieval System and the receipt by the Administrative Agent of electronic
notice from the Company with a link to such financial statements and reports.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary of the Company thereof as to which there is a reasonable possibility
of an adverse determination, and that if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Company and thus Subsidiaries taken as a whole; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Taxes. The Company will, and will cause each of the
Subsidiaries to, pay its Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of the business of the Company and thus Subsidiaries taken as a
whole in good working order and condition, ordinary wear and tear excepted and
in accordance with past practices, except where the Company or Subsidiary
determines in its reasonable judgment that such continued maintenance is no
longer economically justified, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, (provided that the Company may, if it so chooses, be present at, or
participate in such discussions) all at such reasonable times during normal
business hours and as often as reasonably requested (but no more than twice
annually if no Default or Event of Default exists).

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans shall be used to
finance the working capital needs and general corporate purposes (including
acquisitions) of the Company and its Subsidiaries. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

46



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated or been collateralized on
terms reasonably satisfactory to the Issuing Bank and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

SECTION 6.01. Subsidiary Indebtedness. The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or to
authorize, issue or permit to be outstanding any preferred stock, except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except by an
amount equal to the unpaid accrued interest and premium thereon or other amounts
paid, and fees and expenses incurred, in connection with such extension,
renewal, refinancing or replacement);

(c) Indebtedness or preferred stock of any Subsidiary issued to and held by the
Company or any Wholly-Owned Subsidiary;

(d) Indebtedness or preferred stock of any Person that becomes a Subsidiary
after the date hereof and extensions, renewals, refinancings and replacements of
any such Indebtedness or preferred stock that do not increase the outstanding
principal amount thereof (except by an amount equal to the unpaid accrued
interest and premium thereon or other amounts paid, and fees and expenses
incurred, in connection with such extension, renewal, refinancing or
replacement); provided that such Indebtedness or preferred stock exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary;

(e) Indebtedness that may exist in respect of deposits or payments made by
customers or clients of such Subsidiaries;

(f) Indebtedness owed in respect of any netting services, overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds;

(g) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed by such Subsidiary in connection with the
acquisition of any such assets; provided that (i) such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of such
Indebtedness outstanding at any time shall not exceed $50,000,000; and

(h) Indebtedness not otherwise permitted by the foregoing clauses of this
Section 6.01, in an aggregate principal or face amount at any date not to exceed
the greater of (i) $200,000,000 and (ii) 20% of Consolidated Net Worth as of the
most recently ended fiscal quarter of the Company for which financials have been
delivered.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

47



--------------------------------------------------------------------------------

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals, refinancings and replacements thereof that
do not increase the outstanding principal amount thereof (except by an amount
equal to the unpaid accrued interest and premium thereon or other amounts paid,
and fees and expenses incurred, in connection with such extension, renewal,
refinancing or replacement);

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien secures Indebtedness
not prohibited by Section 6.01, (ii) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming a Subsidiary,
as the case may be, (iii) such Lien shall not apply to any other property or
assets of the Company or any Subsidiary and (iv) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be and extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
principal amount thereof (except by an amount equal to the unpaid accrued
interest and premium thereon or other amounts paid, and fees and expenses
incurred, in connection with such extension, renewal, refinancing or
replacement);

(d) Liens on fixed or capital assets acquired by the Company or any Subsidiary;
provided that (i) such security interests secure Indebtedness not prohibited by
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 180 days after such acquisition, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring such
fixed or capital assets and (iv) such security interests shall not apply to any
other property or assets of the Company or any Subsidiary;

(e) liens on any assets of the Company or any Subsidiary in favor of any
Governmental Authority, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Indebtedness incurred or
guaranteed for the purpose of financing all or any part of the purchase price
(or, in the case of real property, the cost of construction) of the assets
subject to such liens (including, but not limited to, liens incurred in
connection with pollution control, industrial revenue or similar financings);

(f) Liens arising in the ordinary course of its business which do not secure
Indebtedness;

(g) Liens (including cash collateral) securing obligations (including
reimbursement obligations) in respect of letters of credit (other than Letters
of Credit issued under this Agreement), performance bonds, bid bonds, customs
bonds, surety bonds and performance guaranties; provided the aggregate amount
available for drawing under all such letters of credit (other than Letters of
Credit issued under this Agreement), performance bonds, bid bonds, customs
bonds, surety bonds and performance guaranties (and all reimbursement
obligations with respect thereto) does not exceed, at any time, $50,000,000; and

(h) Liens not otherwise permitted by the foregoing clauses of this Section 6.02
securing Indebtedness otherwise permitted hereunder, in an aggregate principal
or face amount at any date not to exceed the greater of (i) $150,000,000 and
(ii) 15% of Consolidated Net Worth as of the most recently ended fiscal quarter
of the Company for which financials have been delivered.

 

48



--------------------------------------------------------------------------------

SECTION 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Material Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into the Company in a transaction in which
the Company is the surviving corporation, (ii) any Person (other than the
Company) may merge into any Wholly-Owned Subsidiary in a transaction in which
the surviving entity is a Wholly-Owned Subsidiary, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of its assets to the Company or to a
Wholly-Owned Subsidiary, and (iv) any Subsidiary other than a Borrowing
Subsidiary may liquidate or dissolve if the Company determines in good faith
that such liquidation or dissolution is in the best interests of the Company and
is not materially disadvantageous to the Lenders.

(b) The Company will not, and will not permit any Subsidiary to, engage to any
material extent in any business (including via acquisition) other than
businesses of the type conducted by the Company and the Subsidiaries on the date
of execution of this Agreement and businesses reasonably related or ancillary
thereto.

SECTION 6.04. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except: (a) transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties;
(b) transactions between or among the Company and the Wholly-Owned Subsidiaries
not involving any other Affiliate; (c) reasonable and customary fees paid to
members of the Boards of Directors of Company and its Subsidiaries; (d) any
issuance of securities, or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment arrangements, stock
options and other benefit plans; (e) loans or advances to employees, officers,
consultants or directors of Company or any Subsidiary; (f) the payment of fees
and indemnities to directors, officers and employees of Company and its
Subsidiaries in the ordinary course of business and (g) any agreements with
employees and directors entered into by Company or any of its Subsidiaries in
the ordinary course of business.

SECTION 6.05. Hedging Agreements. The Company will not, and will not permit any
Subsidiary to, enter into any Hedging Agreement, other than Hedging Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Company or any Subsidiary is exposed in the conduct of its business or
the management of its liabilities.

SECTION 6.06. Leverage Ratio. At any and all times, the Company will not permit
the Leverage Ratio to exceed 0.65 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

49



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Material Subsidiary in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or 5.08 or in Article VI;

(e) the Company or any Material Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company;

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 90 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

50



--------------------------------------------------------------------------------

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) the obligations of the Company under Article IX shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any of such obligations, or the Company shall
deny that it has any further liability under Article IX or shall give notice to
such effect; or

(n) a Change in Control shall occur.

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Company, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder
(including cash collateralization of all obligations related to Letters of
Credit pursuant to Section 2.06(j), whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder), shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

51



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Company, not to be unreasonably withheld or delayed, so long as no Event of
Default has occurred and is continuing) to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on

 

52



--------------------------------------------------------------------------------

behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

The Lenders identified in this Agreement as the “Syndication Agents” and the
“Documentation Agents” shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. Without limiting the foregoing, none of the “Syndication Agents” and
the “Documentation Agents” shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgements
with respect to the “Syndication Agents” and the “Documentation Agents” as it
makes with respect to the Administrative Agent in this Article VIII.

ARTICLE IX

Guarantee

In order to induce the Lenders to extend credit hereunder, the Company hereby
absolutely, irrevocably and unconditionally guarantees, as a primary obligor and
not merely as a surety, the timely payment of any and all of the Guaranteed
Obligations. The Company further agrees that the due and punctual payment of the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
Guarantee hereunder notwithstanding any such extension or renewal of any
Guaranteed Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Guaranteed Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of the Company hereunder shall not be affected by (a) the
failure of any Lender or the Administrative Agent to assert any claim or demand
or to enforce or exercise any right or remedy against any Borrowing Subsidiary
under the provisions of this Agreement, any Borrowing Subsidiary Agreement, any
other Loan Document or otherwise or (b) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement, any Borrowing
Subsidiary Agreement, any other Loan Document or any other agreement or the
release of any Borrowing Subsidiary. The Company shall be obligated to keep
informed of the financial condition of the Borrowing Subsidiaries; provided that
the failure of the Company to keep so informed shall not affect its obligations
hereunder.

 

53



--------------------------------------------------------------------------------

The Company further agrees that its agreement under this Article IX constitutes
a promise of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Lender to any
balance of any deposit account or credit on the books of any Lender in favor of
any Borrowing Subsidiary or any other Person or to any other remedy against any
Borrowing Subsidiary.

The Company guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of this Agreement, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any Lender with respect
thereto. This is a present and continuing guaranty of payment and not of
collection, and the liability of the Company under this Article IX shall be
absolute and unconditional, in accordance with its terms, and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any lack of validity or
enforceability or any avoidance or voidability of any Guaranteed Obligation,
this Agreement, any Borrowing Subsidiary Agreement, any other Loan Document or
any other agreement or instrument relating thereto; (b) any change in the time,
place or manner of payment of, or in any other term of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of or any consent to
any departure from this Agreement, any Borrowing Subsidiary Agreement or any
other Loan Document, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to the
Borrowing Subsidiaries or otherwise in accordance with the terms hereof and
thereof; (c) any taking, exchange, release or non-perfection of any collateral,
or any taking, release, or amendment or waiver of, or consent to, or departure
from, any other guaranty, for all or any of the Guaranteed Obligations; (d) any
change, restructuring of termination of the structure or existence of any
Borrowing Subsidiary; (e) any bankruptcy, receivership, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceedings with respect to any Borrowing Subsidiary or the properties or
creditors of any of them; (f) the occurrence of any Default or Event of Default
under, or any invalidity or any unenforceability of, or any misrepresentation,
irregularity or other defect in, this Agreement, any Borrowing Subsidiary
Agreement or any other Loan Document; (g) any default, failure or delay, willful
or otherwise, on the part of any Borrowing Subsidiary to perform or comply with,
or the impossibility or illegality of performance by any Borrowing Subsidiary
of, any term of this Agreement, any Borrowing Subsidiary Agreement or any other
Loan Document; (h) any suit or other action brought by, or any judgment in favor
of, any beneficiaries or creditors of, any Borrowing Subsidiary for any reasons
whatsoever, including, without limitation, any suit or action in any way
attacking or involving any issue, matter or thing in respect of this Agreement,
any Borrowing Subsidiary Agreement or any other Loan Document; (i) any lack or
limitation of status or of power, incapacity or disability of any Borrowing
Subsidiary or any partner, principal, trustee or agent thereof; or (j) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, any Borrowing Subsidiary or a third party guarantor.

The obligations of the Company under this Article IX shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of the Company under this Article IX shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under this Agreement or any other agreement, by any waiver or
modification in respect of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Guaranteed Obligations, or by
any other act or omission which may or might in any manner or to any extent vary
the risk of the Company or otherwise operate as a discharge of the Company or
any Borrowing Subsidiary as a matter of law or equity.

 

54



--------------------------------------------------------------------------------

None of the Lenders nor the Administrative Agent nor any Person acting for or on
behalf of the Lenders or the Administrative Agent shall have any obligation to
marshal any assets in favor of the Company or against or in payment of any or
all of the Guaranteed Obligations. The Company further agrees that its
obligations under this Article IX shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Guaranteed Obligation is rescinded or must otherwise be restored by the
Administrative Agent or any Lender upon the bankruptcy or reorganization of any
Borrowing Subsidiary or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue of this Article IX, upon the failure of any Borrowing
Subsidiary to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, upon receipt of written
demand by the Administrative Agent, forthwith pay, or cause to be paid, in cash
the amount of such unpaid Guaranteed Obligation.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation, contribution, indemnity or otherwise shall in all respects
by subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Guaranteed Obligations owed by such Borrowing
Subsidiary to the Lenders and the Company shall not exercise any such rights
until such payment in full and the Commitments are terminated.

The Guarantee of the Company under this Article IX is a continuing guarantee and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile transmission or, as
permitted by clause (b) below, electronic transmission, as follows:

(i) if to any Borrower, to it care of the Company (on its behalf and behalf of
the Borrowing Subsidiaries) at Crane Co., 100 First Stamford Place, Stamford, CT
06902, Attention: Treasurer (Facsimile No. (203) 363-7277) with a copy to
General Counsel (Facsimile No. (203) 363-7276);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10
South Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of April
Yebd (Facsimile No. (312) 385-7096) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y 5AJ, Attention of The Manager, Loan & Agency Services
(Facsimile No. 44 207 777 2360), and in each case with a copy to JPMorgan Chase
Bank, N.A., Two Corporate Drive, Shelton, Connecticut 06484, Attention: Scott
Farquhar (Facsimile No. (203) 944-8495);

 

55



--------------------------------------------------------------------------------

(iii) if to an Issuing Bank, to it at (A) in the case of JPMorgan Chase Bank,
N.A., to it at JPMorgan Chase Bank, N.A., Treasury and Securities Services, 131
South Dearborn Street, Floor 05, Chicago, Illinois 60603 (Facsimile No.
(312) 288-8950),with a copy to JPMorgan Chase Bank, N.A., Two Corporate Drive,
Shelton, Connecticut 06484, Attention: Scott Farquhar (Facsimile No.
(203) 944-8495) and (B) in the case of any other Issuing Bank, to it at the
address and facsimile transmission number specified from time to time by such
Issuing Bank to the Borrower and the Administrative Agent; and

(iv) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of such
Default at the time.

(b) Except as provided in Section 2.22 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company, each Borrowing Subsidiary (but only to the extent
such waiver, amendment or modification relates to such Borrowing Subsidiary) and
the Required Lenders or by the Company, each Borrowing Subsidiary (but only to
the extent such waiver, amendment or modification relates to such Borrowing
Subsidiary) and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon
(other than any waiver of any increase in the interest rate pursuant to
Section 2.12(d)), or reduce any fees payable

 

56



--------------------------------------------------------------------------------

hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) release or limit the liability of
any Borrower in respect of any of its obligations to pay principal, interest,
fees or other amounts under any Loan Document, unless it has been terminated as
a Borrower in accordance with the terms and conditions of Section 2.19, without
the written consent of each Lender affected thereby, (v) release the Company
from its Guarantee under Article IX, or limit its liability in respect of such
Guarantee, without the written consent of each Lender, (vi) change
Section 2.17(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender affected
thereby, or (vii) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be; provided further
that no such agreement shall require the consent of each Lender if this
Agreement is amended to provide for the issuance of letters of credit so long as
the Commitment of such Lender is not affected, the obligation to reimburse any
letter of credit disbursement is not reduced and the expiration date of any
letter of credit does not extend beyond the Maturity Date.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company and each
Borrowing Subsidiary, jointly and severally, shall pay (i) all reasonable and
invoiced out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of one
primary counsel and of any special regulatory counsel and one local counsel in
each appropriate jurisdiction to the Administrative Agent and one additional
counsel for all Lenders other than the Administrative Agent and additional
counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses, in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and invoiced out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of one primary counsel and of any special
regulatory counsel and one local counsel in each

 

57



--------------------------------------------------------------------------------

appropriate jurisdiction to the Administrative Agent and one additional counsel
for all Lenders other than the Administrative Agent and additional counsel in
light of actual or potential conflicts of interest or the availability of
different claims or defenses, in connection with the enforcement or protection
of its rights in connection with the Loan Documents including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Company and each Borrowing Subsidiary, jointly and severally, shall
indemnify the Administrative Agent, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of the
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or (ii) the material breach by such
Indemnitee of its express obligations under the Loan Documents pursuant to a
claim initiated by the Company. This Section 10.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.

(c) To the extent that the Company or any Borrowing Subsidiary fails to pay any
amount required to be paid by it to the Administrative Agent or the Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or the Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s or such Borrowing Subsidiary’s, as
applicable, failure to pay any such amount shall not relieve the Company or such
Borrowing Subsidiary, as applicable, of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

58



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto (including
the parties to any Borrowing Subsidiary Agreement) and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder or under any
other Loan Document without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof); provided, further, that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default arising under clauses (a), (b), (h), (i) or
(j) has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Type of Commitments or Loans;

 

59



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement and the other Loan Documents that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any

 

60



--------------------------------------------------------------------------------

written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(b), 2.06(d) or (e), 2.17(d) or
10.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of the Company, the Issuing Bank or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent, the Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided further that such
Participant (i) agrees to be subject to the provisions of Sections 2.17 and 2.18
as if it were an assignee under paragraph (b) of this Section; and (ii) shall
not be entitled to receive any greater payment under Sections 2.14 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.

(d) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.16(e) as
though it were a Lender (it being understood that the documentation required
under Section 2.16(e) shall be delivered to the participating Lender). Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in the obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such interest is in

 

61



--------------------------------------------------------------------------------

registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letter of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and unpaid or any Letter of Credit outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any

 

62



--------------------------------------------------------------------------------

Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Documents or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Borrower or its properties in the courts of
any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement (including each Borrowing Subsidiary)
irrevocably consents to service of process in the manner provided for notices in
Section 10.01. Each of the Borrowing Subsidiaries hereby appoints the Company as
its agent to receive on its behalf service of proceedings arising out of or
relating to this Agreement or any other Loan Document in any court, such service
being hereby acknowledged by each Borrowing Subsidiary to be effective and
binding service in every respect. The Company hereby represents, warrants and
confirms that the Company has agreed to accept such appointment. Said
designation and appointment shall be irrevocable by each Borrower until all
Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Borrower hereunder and under the other Loan Documents shall have
been paid in full in accordance with the provisions hereof and thereof. Each
Foreign Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 9.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Company as provided in this Section 9.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) such Foreign Subsidiary Borrower to the
address of which such Foreign Subsidiary Borrower shall have given written
notice to the Administrative Agent (with a copy thereof to the Company). Each
Foreign Subsidiary Borrower irrevocably waives, to the fullest extent permitted
by law, all claim of error by reason of any such service in such manner and
agrees that such service shall be deemed in every respect effective service of
process upon such Foreign Subsidiary Borrower in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to the such Foreign
Subsidiary Borrower. To the extent

 

63



--------------------------------------------------------------------------------

any Foreign Subsidiary Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), such Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company. For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Company; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed

 

64



--------------------------------------------------------------------------------

the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon to the date of repayment, shall have been
received by such Lender.

SECTION 10.14. USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Act.

SECTION 10.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

[Signature Pages Follow]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CRANE CO., as the Company By:  

/s/ Andrew L. Krawitt

Name:   Andrew L. Krawitt Title:   Vice President and Treasurer Attest: By:  

/s/ Eugene Eskildsen

Name:   Eugene Eskildsen Title:   Assistant Treasurer JPMORGAN CHASE BANK, N.A.,
as a Lender, as an Issuing Bank and as Administrative Agent By:  

/s/ D. Scott Farquhar

Name:   D. Scott Farquhar Title:   Senior Vice President [OTHER AGENTS AND
LENDERS] By:  

[On file with the Administrative Agent]

Name:   Title:  

Second Amended and Restated Credit Agreement

Crane Co.



--------------------------------------------------------------------------------

SCHEDULE 2.01

LENDERS AND COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 60,000,000   

WELLS FARGO BANK, N.A.

   $ 40,000,000   

UBS LOAN FINANCE LLC

   $ 40,000,000   

THE BANK OF NEW YORK MELLON

   $ 32,500,000   

RBS CITIZENS, N.A.

   $ 32,500,000   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 25,000,000   

TD BANK, N.A.

   $ 25,000,000   

BMO HARRIS FINANCING, INC.

   $ 22,500,000   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 22,500,000   

TOTAL COMMITMENTS

   $ 300,000,000   



--------------------------------------------------------------------------------

SCHEDULE 2.02

MANDATORY COST

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

 

AB + C (B – D) + E  × 0.01

  per cent. per annum 100 – (A + C)  

 

  (b) in relation to a Loan in any currency other than Pounds Sterling:

 

E × 0.01

  per cent. per annum. 300  

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of



--------------------------------------------------------------------------------

  charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

None.

 

4



--------------------------------------------------------------------------------

SCHEDULE 3.01

SUBSIDIARIES

US Entities

 

Entity Name

  

Jurisdiction

ARDAC Inc.

   Ohio

Azonix Corporation

   Massachusetts

Barksdale, Inc.

   Delaware

Crane Aerospace, Inc.

   Delaware

Crane Composites, Inc.

   Delaware

Crane Controls, Inc.

   Delaware

Crane Electronics, Inc.

   Delaware

Crane Environmental Inc.

   Delaware

Crane International Holdings, Inc.

   Delaware

Crane Merchandising Systems, Inc.

   Delaware

Crane Merger Co. LLC

   Delaware

Crane North America Funding LLC

   Delaware

Crane Nuclear, Inc.

   Delaware

Crane Overseas LLC

   Delaware

Crane Payment Solutions Inc.

   Delaware

Crane Pumps and Systems, Inc.

   Delaware

ELDEC Corporation

   Washington

Flow Technology, Inc.

   Ohio

Hydro-Aire, Inc.

   California

MCC Holdings, Inc.

   Delaware

Merrimac Industries, Inc.

   Delaware

Noble Composites, Inc.

   Indiana

Terminal Manufacturing Co.

   Delaware

Unidynamics / Phoenix, Inc.

   Delaware

Xomox Corporation

   Ohio

Foreign Entities

 

Entity name

  

Jurisdiction

Armature d.o.o.

   Slovenia

Automatic Products (UK) Ltd.

   England

B. Rhodes & Son Ltd.

   England

Barksdale GmbH

   Germany

CA-MC Acquisition UK Ltd.

   England

Coin Controls International Ltd.

   England

Coin Holdings Ltd.

   England

Coin Industries Ltd.

   England

Coin Overseas Holdings Ltd.

   England

Coin Pension Trustees Ltd.

   England

CR Holdings C.V.

   Netherlands

Crane (Asia Pacific) Pte. Ltd.

   Singapore

 

5



--------------------------------------------------------------------------------

Crane Australia Pty. Ltd.

   Australia

Crane Canada Co.

   Canada

Crane Composites Ltd.

   England

Crane Electronics Corporation

   Taiwan

Crane Fengqiu (Zhejiang) Pump Co. Ltd.

   China (70%)

Crane Fluid & Gas Systems (Suzhou) Co. Ltd.

   China

Crane Global Holdings S.L.

   Spain

Crane GmbH

   Germany

Crane Holdings (Germany) GmbH

   Germany

Crane International Capital S.a.r.l.

   Luxembourg

Crane International Trading (Beijing) Co. Ltd.

   China

Crane Ltd.

   England

Crane Merchandising Systems Ltd.

   England

Crane Middle East & Africa FZE

   United Arab Emirates

Crane Ningjin Valve Co. Ltd.

   China

Crane Payment Solutions GmbH

   Germany

Crane Payment Solutions Ltd.

   England

Crane Payment Solutions Pty Ltd.

   Australia

Crane Pension Trustee Company (UK) Limited

   England

Crane Process Flow Technologies GmbH

   Germany

Crane Process Flow Technologies (India) Ltd.

   India

Crane Process Flow Technologies Ltd.

   Wales

Crane Process Flow Technologies S.P.R.L.

   Belgium

Crane Process Flow Technologies S.r.l.

   Italy

Crane Resistoflex GmbH

   Germany

Crane SC Holdings Ltd.

   England

Crane Stockham Valve. Ltd.

   England

Crane Yongxiang (Ningbo) Valve Company Ltd.

   China (70%)

Croning Livarna d.o.o.

   Slovenia

Delta Fluid Products Ltd.

   England

Donald Brown (Brownall) Ltd.

   England

ELDEC Electronics Ltd.

   England

ELDEC France S.A.R.L.

   France

Friedrich Krombach GmbH Armaturenwerke

   Germany

Hattersly Newman Hender Ltd.

   England

Inta-Lok Ltd.

   England

Interpoint S.A.R.L.

   France

Interpoint U.K. Limited

   England

Krombach Fluid Control Wuxi Co. Ltd.

   China (51%)

Krombach France S.a.r.l.

   France

Krombach International GmbH

   Germany

Money Controls Argentina SA

   Argentina

Money Controls Holdings Ltd.

   England

Money Controls Srl

   Italy

Multi-Mix Microtechnology SRL

   Costa Rica

NABIC Valve Safety Products Ltd.

   England

Nominal Engineering, LLC

   Ukraine

P.T. Crane Indonesia

   Indonesia (51%)

Pegler Hattersly Ltd.

   England

Resistoflex (Suzhou) Piping Systems Co. Ltd.

   China

 

6



--------------------------------------------------------------------------------

Sperryn & Company Ltd.

   England

Triangle Valve Co. Ltd.

   England

Viking Johnson Ltd.

   England

W.T. Armatur GmbH

   Germany

Wade Couplings Ltd.

   England

Wask Ltd.

   England

Xomox A.G.

   Switzerland

Xomox Chihuahua S.A. de C.V.

   Mexico

Xomox Corporation de Venezuela C.A.

   Venezuela

Xomox France S.A.S.

   France

Xomox Hungary Kft.

   Hungary

Xomox International GmbH & Co.

   Germany

Xomox Japan Ltd.

   Japan

Xomox Korea Ltd.

   Korea

Xomox Southeast Asia Pte. Ltd.

   Singapore

 

7



--------------------------------------------------------------------------------

SCHEDULE 3.06

LITIGATION

Any matters described in the Borrower’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2011 or in the Borrower’s Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2012.

 

8



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING SUBSIDIARY INDEBTEDNESS

 

Subsidiary Indebtedness

   As of 04/30/12
US$ 000  

Debt

  

Other Loans Payable

   $ 955      

 

 

 

Short Term Debt

   $ 955      

 

 

 

Long-Term Debt

   $ 0      

 

 

 

Total Debt

   $ 955      

 

 

 

Other Indebtedness

  

Performance Bonds / Guarantees / Documentary Credits

   $ 38,648   

Total Other Indebtedness

   $ 38,648      

 

 

 

Total Subsidiary Indebtedness

   $ 39,603      

 

 

 

 

9



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

None.

 

1



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.      Assignor:   

                                                                 

   2.      Assignee:   

                                                                 

           [and is an Affiliate/Approved Fund of [identify Lender]1] 3.     
Borrowers:   

Crane Co. and certain Borrowing Subsidiaries

4.      Administrative Agent:    JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5.      Credit Agreement:    The
Second Amended and Restated Credit Agreement dated as of May 18, 2012 among
Crane Co., the Borrowing Subsidiaries from time to time parties thereto, the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto 6.      AssignedInterest:   

 

1 

Select as applicable.



--------------------------------------------------------------------------------

Aggregate Amount of

Commitment/Loans for all

Lenders

     Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans 2 $                    $                            % $
                   $                 % $                    $                 %

Effective Date:                     , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

 

  Title: [Consented to:]3 CRANE CO. By:  

 

  Title: Attest: By:  

 

  Title:

 

2 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CLOSING CERTIFICATE

Pursuant to Section 4.01(c) of the Second Amended and Restated Credit Agreement,
dated as of May 18, 2012 (the “Credit Agreement”; terms defined therein being
used herein as therein defined), among Crane Co., the Borrowing Subsidiaries
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., the
undersigned Secretary of [INSERT NAME OF LOAN PARTY] (the “Certifying Loan
Party”) hereby certifies as follows:

There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Certifying Loan Party, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Certifying Loan Party.

Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
                    ; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of the Certifying Loan Party now in force
relating to or affecting the matters referred to therein.

Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Certifying Loan Party as in effect on the date hereof.

Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Certifying Loan Party as in effect on the date hereof.



--------------------------------------------------------------------------------

The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

 

Name

  

Office

  

Signature

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

The undersigned [INSERT TITLE OF OFFICER] of the Certifying Loan Party certifies
as follows:

                     is the duly elected and qualified Secretary of the
Certifying Loan Party and the signature set forth for such officer below is such
officer’s true and genuine signature.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

     

 

Name:

      Name:

Title:

      Title: Corporate Secretary

Date:                     , 2012

 

3



--------------------------------------------------------------------------------

EXHIBIT D1

FORM OF BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT, dated as of [                    ] (this
“Agreement”), among [                    ] (the “Borrowing Subsidiary”), Crane
Co. (the “Company”), and JPMorgan Chase Bank, as Administrative Agent (in such
capacity, the “Administrative Agent”) for the lenders (collectively, the
“Lenders”) parties to the Credit Agreement (as hereinafter defined).

The parties hereto hereby agree as follows:

1. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Second Amended and Restated Credit Agreement, dated as
of May 18, 2012, among the Company, the Borrowing Subsidiary, each of the other
Subsidiaries party thereto, each of the Lenders and the Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

2. Pursuant to Section 2.19 of the Credit Agreement, the Company hereby delivers
this Agreement and designates [                    ] as a Borrowing Subsidiary
under the Credit Agreement.

3. Each of the Company and the Borrowing Subsidiary, jointly and severally,
represents and warrants that the representations and warranties contained in the
Credit Agreement are true and correct on and as of the date hereof to the extent
such representations and warranties relate to the Borrowing Subsidiary and this
Agreement.

4. The Company agrees that the Guarantee of the Company contained in Article IX
of the Credit Agreement will apply to the Guaranteed Obligations of the
Borrowing Subsidiary.

5. Upon execution of this Agreement by the Company, the Borrowing Subsidiary and
the Administrative Agent, the Borrowing Subsidiary shall be a party to the
Credit Agreement and shall be a Borrowing Subsidiary for all purposes thereof,
and the Borrowing Subsidiary hereby assumes and agrees to be bound by all
provisions of the Credit Agreement.

6. The Borrowing Subsidiary is not subject to regulation under any statute or
regulation limiting its ability to incur indebtedness for borrowed money as
contemplated by the Credit Agreement. To ensure the enforceability or
admissibility in evidence of any Loan Document, it is not necessary that such
Loan Document be filed or recorded with any Governmental Authority in
[                    ] or any political subdivision thereof or that any stamp or
similar tax be paid thereon or in respect thereof.

7. Neither the Borrowing Subsidiary nor any of its assets is entitled to
immunity from suit, execution, attachment or other legal process. To the extent
that the Borrowing Subsidiary has or hereafter acquires any immunity from suit,
execution, attachment or other legal process, the Borrowing Subsidiary hereby
waives such immunity in respect of its obligations under the Loan Documents.

8. The Borrowing Subsidiary hereby acknowledges that it has received and
reviewed a complete copy (in execution form) of the Credit Agreement and the
other Loan Documents (in each case, including, without limitation, all
amendments, supplements and other modifications thereto).



--------------------------------------------------------------------------------

9. The address to which communications to the Borrowing Subsidiary under the
Credit Agreement should be directed is:

[                     ]

[                    ]

[                    ]

[                    ]

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

This Agreement may be executed in any number of counterparts (including by
facsimile transmission), each of which shall be an original, and all of which,
when taken together, shall constitute one agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

[BORROWING SUBSIDIARY] By:  

 

Name:   Title:   CRANE CO. By:  

 

Name:   Title:   Attest:   By:  

 

Name:   Title:   JPMORGAN CHASE BANK, N.A.,as Administrative Agent By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

EXHIBIT D2

FORM OF BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

10 South Dearborn Street

Chicago, Illinois 60603

Attention: [                    ]

[Date]

Ladies and Gentlemen:

The undersigned, Crane Co. (the “Company”), refers to the Second Amended and
Restated Credit Agreement dated as of May 18, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Borrowing Subsidiaries from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Company hereby terminates the status of [                    ] (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, CRANE CO. By:  

 

  Name:   Title: Attest: By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

CRANE CO.

CERTAIN BORROWING SUBSIDIARIES

CREDIT FACILITIES

May 18, 2012

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1. Second Amended and Restated Credit Agreement (the “Credit Agreement”) by and
among Crane Co., a Delaware corporation (the “Company”), the Borrowing
Subsidiaries from time to time parties thereto (collectively with the Company,
the “Borrowers”), the institutions from time to time parties thereto as Lenders
(the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $300,000,000.

SCHEDULES

 

Schedule 2.01    --    Lenders and Commitments Schedule 2.02    --    Mandatory
Cost Schedule 2.06    --    Existing Letters of Credit Schedule 3.01    --   
Subsidiaries Schedule 3.06    --    Litigation Schedule 6.01    --    Existing
Indebtedness Schedule 6.02    --    Existing Liens

EXHIBITS

 

Exhibit A    --    Form of Assignment and Assumption Exhibit B1    --   
[Intentionally Deleted] Exhibit B2    --    [Intentionally Deleted] Exhibit C   
--    Form of Closing Certificate Exhibit D1    --    Form of Borrowing
Subsidiary Agreement Exhibit D2    --    Form of Borrowing Subsidiary
Termination Exhibit E    --    List of Closing Documents Exhibit F    --    Form
of Increasing Lender Supplement Exhibit G    --    Form of Augmenting Lender
Supplement

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel



--------------------------------------------------------------------------------

2. Notes executed by the Company in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.09(e) of the Credit Agreement.

B. CORPORATE DOCUMENTS

 

3. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party and authorized to request Borrowing or
an LC Disbursement under the Credit Agreement.

 

4. Good Standing Certificate for each Loan Party from the Secretary of State of
the jurisdiction of its organization.

C. OPINIONS

 

5. Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special outside counsel
for the Loan Parties.

 

6. Opinion of Augustus I. duPont, general counsel for the Loan Parties.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

7. A Certificate signed by the President, a Vice President or a Financial
Officer of the Company certifying the following: (i) all of the representations
and warranties of the Company set forth in the Credit Agreement are true and
correct in all material respects (provided that any representation or warranty
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects) and (ii) no Default has occurred and is then continuing.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20            (this
“Supplement”), by and among each of the signatories hereto, to the Second
Amended and Restated Credit Agreement, dated as of May 18, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Crane Co. (the “Company”), the Borrowing Subsidiaries from
time to time party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.22; and

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ]] [and] [participate in a tranche
of Incremental Term Loans with a commitment amount equal to $[            ] with
respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name: Title:

Accepted and agreed to as of the date first written above:

 

CRANE CO. By:  

 

Name: Title: Attest:   By:  

 

Name:   Title:   Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20            (this
“Supplement”), to the Second Amended and Restated Credit Agreement, dated as of
May 18, 2012 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Crane Co. (the “Company”), the Borrowing
Subsidiaries from time to time party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.22 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with [a Commitment with respect to Revolving
Loans of $[            ]] [and] [a commitment with respect to Incremental Term
Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[            ]



--------------------------------------------------------------------------------

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

By:

 

 

Name:

Title:

Accepted and agreed to as of the date first written above:

 

CRANE CO. By:  

 

Name:   Title:   Attest:   By:  

 

Name:   Title:   Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name:   Title:  

 

5